Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10900241. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-12 are encompassed by the scope of claims 1-20 of patent 10900241.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (6434901) in view of Liefer (4709519).
Schluter figure 2b, shows an uncoupling mat(3), comprising: a flexible plastic layer made of a film-like plastic with structuring extending down from a top surface of the film-like plastic that define indentations provided with undercuts on a first, top side and cavities positioned between the indentations on an opposite second, bottom side;
a fleece or fabric (2) securely connected to the second side and covering the cavities;
	Schluter does not show the plastic layer including a plurality of weakening zones formed in the top surface of the film-like plastic, which each extend between two rows of indentations in a straight line between opposing side edges of the plastic layer and allow the plastic layer to move substantially transversely to the direction of extension of the weakening zones; at least some of a first group of weakening zones extend parallel to one another across the top surface of the film-like plastic; and at least some of a second group of weakening zones extend parallel to one another across the top surface of the film-like plastic, the second group of parallel weakening zones intersecting the first group of parallel weakening zones, wherein the indentations cross one another and define a grid- or net-like arrangement.
	Liefer shows a floor panel provided with a plurality of weakening zones which extend continuously between opposing side edges of the panel to allow for breaking of the panel at predetermined positions. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schluter’s structures to show the plastic layer including a plurality of weakening zones formed in the top surface of the film-like plastic, which each extend between two rows of indentations in a straight line between opposing side edges of the plastic layer and allow the plastic layer to move substantially transversely to the direction of extension of the weakening zones; at least some of a first group of weakening zones extend parallel to one another across the top surface of the film-like plastic; and at least some of a second group of weakening zones extend parallel to one another across the top surface of the film-like plastic, the second group of parallel weakening zones intersecting the first group of parallel weakening zones because it would enable the breaking of the larger panels into smaller panels to allow enhance fitting of the panels into areas that require smaller panels as taught by Liefer.	
	Per claims 2-5, 11-12, Schluter as modified further shows the weakening zones comprise grooves, wherein the at least some of the first group of weakening zones extend transversely to a longitudinal direction of the uncoupling mat, wherein the at least some of the second group of weakening zones cross the first group of parallel weakening zones at right angles, wherein the cavities cross one another and define a grid- or net-like arrangement.
		Per claim 6, Schluter as modified shows all the claimed limitations except for the mat includes 100 to 3000 cavities per square meter. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schluter’s modified structures to show the mat includes 100 to 3000 cavities per square meter since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schluter’s modified structures to show the claimed dimensions in order to satisfy a particular design requirement.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different upcoupling mat design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

9/28/22